 

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by
and between InfoSonics Corporation, a Maryland corporation headquartered at 48
NW 25th Street, Miami, Florida (“Company”) and Mauricio Diaz, an individual
(“Executive”).  As used herein, the “Effective Date” of this Agreement shall
mean April 1, 2018.

W I T N E S S E T H:

WHEREAS, the Executive desires to be employed by the Company as its Chief
Executive Officer and the Company wishes to employ the Executive in such
capacity.

NOW, THEREFORE, in consideration of the foregoing and their respective covenants
and agreements contained in this document, the Company and the Executive hereby
agree as follows:

1.Employment and Duties.  The Company agrees to employ and the Executive agrees
to serve as the Company’s Chief Executive Officer.  The duties and
responsibilities of the Executive shall include the duties and responsibilities
as the Company’s Board of Directors (“Board”) may from time to time assign to
the Executive.

The Executive shall devote his full time efforts and services to the business
and affairs of the Company and its subsidiaries.  Nothing in this Section 1
shall prohibit the Executive from:  (A) serving as a director or member of any
other board, committee thereof of any other entity or organization; (B)
delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise; (C) serving as a director or
trustee of any governmental, charitable or educational organization; (D)
engaging in additional activities in connection with personal investments and
community affairs, including, without limitation, professional or charitable or
similar organization committees, boards, memberships or similar associations or
affiliations or (E) performing advisory activities, provided, however, such
activities are not in competition with the business and affairs of the Company
or would tend to cast executive of Company in a negative light in the reasonable
judgment of the Board.

2.Term.  The term of this Agreement shall commence on the Effective Date and
shall continue until December 15, 2019 (the “Initial Term”) and shall be
automatically renewed for successive one (1) year periods thereafter unless
either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this
Agreement.  “Employment Period” shall mean the initial term plus renewals, if
any.

3.Place of Employment.  The Executive’s services shall be performed at such
location or locations as the Board of Directors and Executive shall mutually
agree.

4.Base Salary.  The Company agrees to pay the Executive a base salary (“Base
Salary”) of $240,000 per annum ($20,000 per month).  Annual adjustments after
the first year of the Employment Period shall be determined by the Compensation
Committee of the Board

1

--------------------------------------------------------------------------------

 

of Directors of the Company (the “Compensation Committee”). The Base Salary
shall be paid in periodic installments in accordance with the Company’s regular
payroll practices.

5.Bonuses.  

(a)Annual Bonus.  The Executive shall be eligible to receive an annual bonus the
(“Annual Bonus”) of up to $90,000. The Annual Bonus shall be paid by the Company
to the Executive promptly after determination that the relevant financial and
performance targets, if any, have been met, it being understood that the
attainment of any financial targets associated with any bonus shall not be
determined until following the completion of the Company’s annual audit and
public announcement of such results and shall be paid promptly following the
Company’s announcement of earnings. In the event that the Compensation Committee
is unable to act or if there shall be no such Compensation Committee, then all
references herein to the Compensation Committee (except in the proviso to this
sentence) shall be deemed to be references to the Board. Upon his termination
from employment, the Executive shall be entitled to receive a pro-rata portion
of the Annual Bonus calculated based upon his final day of employment,
regardless of whether he is employed by the Company through the conclusion of
the fiscal quarter or year, as the case may be, on which the Annual Bonus is
based.

(b)Equity Awards.  The Executive shall be eligible for such grants of awards
under a Company incentive plan (or any successor or replacement plan adopted by
the Board and approved by the stockholders of the Company) (the “Plan”) or as
the Compensation Committee or Board may from time to time determine (the “Share
Awards”).  Share Awards shall be subject to the applicable Plan terms and
conditions, provided, however, that Share Awards shall be subject to any
additional terms and conditions as are provided herein or in any award
certificate(s), which shall supersede any conflicting provisions governing Share
Awards provided under the Plan.

6.Severance Compensation.Upon termination of employment for any reason, the
Executive shall be entitled to:  (A) all Base Salary earned through the date of
termination to be paid according to Section 4; (B) any and all reasonable
expenses paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date to be paid according to Section 8; (C) any
accrued but unused vacation time through the termination date in accordance with
Company policy; and (D) any Annual Bonuses earned through the date of
termination to be paid according to Section 5(a); and (E) all Share Awards
earned and vested prior to termination.    

Additionally, if the Executive’s employment is terminated prior to expiration of
the initial Employment Period (including due to his death or Disability, as
defined in Section 12(b)) unless the Executive’s employment is terminated for
Cause (as defined in Section 12(c)) or the Executive terminates his employment
without Good Reason (as defined in Section 12(d) and other than for a Change in
Control as provided in Section 12(d) and Section 12(f)), the Executive shall be
entitled to receive a cash amount equal to such amount as the Executive would
have been entitled to receive as an aggregate Base Salary for a period of twelve
(12) months (the “Initial Term Severance Payment”) (provided that if this
Agreement has been renewed subsequent to the Initial Term and the  Executive’s
employment is terminated prior to expiration of the Employment Period (including
due to his death or Disability) unless the

2

--------------------------------------------------------------------------------

 

Executive’s employment is terminated for Cause or the Executive terminates his
employment without Good Reason and other than for a Change in Control, the
Executive shall be entitled to receive a cash payment as determined by the Board
(the “Renewal Separation Payment”) (the Initial Term Severance Payment or the
Renewal Separation Payment, as applicable herein shall may be referred to as the
“Separation Payment”); provided, that the Executive executes an agreement
releasing Company and its affiliates from any liability associated with this
Agreement and such release is irrevocable at the time the Separation Payment is
first payable under this Section 6 and the Executive complies with his other
obligations under Section 13 of this Agreement.  Subject to the terms hereof and
Section 409A (defined below), one-half (1/2) of the Separation Payment shall be
paid within thirty (30) days of the Executive’s termination of employment
(“Initial Payment”), provided that the Executive has executed a release; and the
balance of the Separation Payment shall be paid in substantially equal
installments on the Company’s regular payroll dates beginning with the first
payroll date coincident with or immediately following the Initial Payment and
ending with the last payroll date that occurs in the third calendar year
beginning after the Executive’s termination of employment.

The Executive may continue coverage with respect to the Company’s group health
plans as permitted by the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for himself and each of his “Qualified Beneficiaries” as defined by
COBRA (“COBRA Coverage”).  The Company shall reimburse the amount of any COBRA
premium paid for COBRA Coverage timely elected by and for the Executive and any
Qualified Beneficiary of the Executive, and not otherwise reimbursed, during the
period that ends on the earliest of (x) the date the Executive or the Qualified
Beneficiary, as the case may be, ceases to be eligible for COBRA Coverage, (y)
the last day of the consecutive eighteen (18) month period following the date of
the Executive’s termination of employment and (z) the date the Executive or the
Qualified Beneficiary, as the case may be, is covered by another group health
plan.  To reimburse any COBRA premium payment under this paragraph, the Company
must receive documentation of the COBRA premium payment within ninety (90) days
of its payment.  

7.Clawback Rights.  The Annual Bonus, and any and all stock based compensation
(such as options and equity awards) (collectively, the “Clawback Benefits”)
shall be subject to “Clawback Rights” as follows: during the period that the
Executive is employed by the Company and  upon the termination of the
Executive’s employment and for a period of three (3) years thereafter, if there
is a restatement of any financial results from which any Clawback Benefits to
the Executive shall have been determined, the Executive agrees to repay any
amounts which were determined by reference to any Company financial results
which were later restated (as defined below), to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the restatement of the Company’s financial information.  All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee to take into account the
restated results, and any excess portion of the Clawback Benefits resulting from
such restated results shall be immediately surrendered to the Company and if not
so surrendered within ninety (90) days of the revised calculation being provided
to the Executive by the Compensation Committee following a publicly announced
restatement, the Company shall have the right to take any and all action to
effectuate such adjustment.  The calculation of the revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations.  All determinations by
the

3

--------------------------------------------------------------------------------

 

Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Company and the Executive.  The Clawback Rights shall terminate
following a Change of Control as defined in Section 12(f), subject to applicable
law, rules and regulations. For purposes of this Section 7, a restatement of
financial results that requires a repayment of a portion of the Clawback
Benefits amounts shall mean a restatement resulting from material non-compliance
of the Company with any financial reporting requirement under the federal
securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared (“Restatements”).  The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatements conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (“Dodd-Frank Act”) and require recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd-Frank Act and any and all
rules and regulations promulgated thereunder from time to time in
effect.  Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd-Frank
Act and such rules and regulations as hereafter may be adopted and in effect.

8.Expenses.  The Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by the Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures.

9.Other Benefits.  During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, “Benefit Plans”), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company’s managerial or salaried executive
employees and/or its senior executive officers.  

The Company shall pay one hundred percent (100%) of the cost for any group
medical, vision and/or dental coverage elected by and for the Executive.

The Executive shall be entitled to air travel, including travel by business
class, as is reasonable and necessary for the performance of his duties and
responsibilities, in accordance with the Company’s policies as approved by the
Board.

10.Vacation.  During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, twenty two (22) paid vacation days per
year.  Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than seven (7) consecutive days shall be
taken at any one time without Company approval in advance.

11.Intentionally Omitted.  

4

--------------------------------------------------------------------------------

 

12.Termination of Employment.

(a)Death.  If the Executive dies during the Employment Period, this Agreement
and the Executive’s employment with the Company shall automatically terminate
and the Company’s obligations to the Executive’s estate and to the Executive’s
Qualified Beneficiaries shall be those set forth in Section 6 regarding
severance compensation.

(b)Disability.  In the event that, during the term of this Agreement the
Executive shall be prevented from performing his essential functions hereunder
to the full extent required by the Company by reason of Disability (as defined
below), this Agreement and the Executive’s employment with the Company shall
automatically terminate.  The Company’s obligation to the Executive under such
circumstances shall be those set forth in Section 6 regarding severance
compensation. For purposes of this Agreement, “Disability” shall mean a physical
or mental disability that prevents the performance by the Executive, with or
without reasonable accommodation, of his essential functions hereunder for an
aggregate of ninety (90) days or longer during any twelve (12) consecutive
months.  The determination of the Executive’s Disability shall be made by an
independent physician who is reasonably acceptable to the Company and the
Executive (or his representative), be final and binding on the parties hereto
and be made taking into account such competent medical evidence as shall be
presented to such independent physician by the Executive and/or the Company or
by any physician or group of physicians or other competent medical experts
employed by the Executive and/or the Company to advise such independent
physician.

(c)Cause.

(1)At any time during the Employment Period, the Company may terminate this
Agreement and the Executive’s employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from the Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days following his receipt of
such written demand; (b) the conviction of, or plea of guilty or nolo contendere
to, a felony, or (c) fraud, dishonesty or gross misconduct which is materially
and demonstratively injurious to the Company. Termination under clauses (b) or
(c) of this Section 12(c)(1) shall not be subject to cure.

(2)For purposes of this Section 12(c), no act, or failure to act, on the part of
the Executive shall be considered “willful” unless done, or omitted to be done,
by him in bad faith and without reasonable belief that his action or omission
was in, or not opposed to, the best interest of the Company.  Between the time
the Executive receives written demand regarding substantial performance, as set
forth in subparagraph (1) above, and prior to an actual termination for Cause,
the Executive will be entitled to appear (with counsel) before the full Board to
present information regarding his views on the Cause event.  After such hearing,
termination for Cause must be approved by a majority vote of the full Board
(other than the Executive).  After providing the written demand regarding
substantial performance, the Board

5

--------------------------------------------------------------------------------

 

may suspend the Executive with full pay and benefits until a final determination
by the full Board has been made.

(3)Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any Base Salary earned through the date of
termination to be paid according to Section 4; any unpaid Annual Bonus to be
paid according to Section 5; reimbursement of any and all reasonable expenses
paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date to be paid according to Section 8; and any
accrued but unused vacation time through the termination date in accordance with
Company policy. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

(d)For Good Reason or a Change of Control or Without Cause.  

(1)At any time during the term of this Agreement and subject to the conditions
set forth in Section 12(d)(2) below the Executive may terminate this Agreement
and the Executive’s employment with the Company for “Good Reason” or for a
“Change of Control” (as defined in Section 12(f)).  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events without Executive’s consent: (A) the assignment to the Executive of
duties that are significantly different from, and/or that result in a
substantial diminution of, the duties that he assumed on the Effective Date
(including reporting to anyone other than solely and directly to the Board); (B)
the assignment to the Executive of a title that is different from and
subordinate to the title Chief Executive Officer of the Company, provided,
however, for the absence of doubt following a Change of Control, should the
Executive be required to serve in a diminished capacity in a division or unit of
another entity (including the acquiring entity), such event shall constitute
Good Reason regardless of the title of the Executive in such acquiring company,
division or unit; or (C) material breach by the Company of this Agreement.  

(2)The Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his intention to terminate this Agreement and his employment
with the Company for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to provide the basis for such termination for Good
Reason, and the Company shall not have eliminated the circumstances constituting
Good Reason within thirty (30) days of its receipt from the Executive of such
written notice.  In the event the Executive elects to terminate this Agreement
for Good Reason in accordance with Section 12(d)(1), such election must be made
within the twenty-four (24) months following the initial existence of one or
more of the conditions constituting Good Reason as provided in Section
12(d)(1).  In the event the Executive elects to terminate this Agreement for a
Change in Control in accordance with Section 12(d)(1), such election must be
made within one hundred eighty (180) days of the occurrence of the Change of
Control.

(3)In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason or for a Change of Control or the Company
terminates this

6

--------------------------------------------------------------------------------

 

Agreement and the Executive’s employment with the Company without Cause, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or executors) the severance compensation set
forth in Section 6 above. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.

(4)The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 12(d) by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 12(d) be reduced by
any compensation earned by the Executive as the result of employment by another
employer or business or by profits earned by the Executive from any other source
at any time before and after the termination date. The Company’s obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company may have against the Executive for any reason.  

(e)Without “Good Reason” by the Executive.  At any time during the term of this
Agreement, the Executive shall be entitled to terminate this Agreement and the
Executive’s employment with the Company without Good Reason and other than for a
Change of Control by providing prior written notice of at least thirty (30) days
to the Company.  Upon termination by the Executive of this Agreement or the
Executive’s employment with the Company without Good Reason and other than for a
Change of Control, the Company shall have no further obligations or liability to
the Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive any Base Salary earned through the date of termination to be paid
according to Section 4; any unpaid Annual Bonus to be paid according to Section
5; reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date to be paid according to Section 8; and any accrued but unused vacation time
through the termination date in accordance with Company policy.  The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.

(f)Change of Control.  For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation
(if over time, in any consecutive twelve (12) month period), whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of more than fifty percent (50%) or more of the shares
of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the twelve (12) month period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a

7

--------------------------------------------------------------------------------

 

majority of the Board; provided that the following acquisitions shall not
constitute a Change of Control for the purposes of this Agreement: any
acquisition of Common Stock or securities convertible into Common Stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Company.  Notwithstanding the foregoing, a Change of Control shall exclude the
initial event that causes the Company to become a public reporting company with
the Securities and Exchange Commission.

(g)Any termination of the Executive’s employment by the Company or by the
Executive (other than termination by reason of the Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of the
Executive.

13.Confidential Information.

(a)Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 13 shall survive the termination of the Executive’s
employment hereunder.

(b)

The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.

(c)

In the event that the Executive’s employment with the Company terminates for any
reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, the Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.

8

--------------------------------------------------------------------------------

 

14.Non-Competition and Non-Solicitation.

(a)The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive is valuable to the Company
and that its protection and maintenance constitutes a legitimate business
interest of the Company, to be protected by the non-competition restrictions set
forth herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive. The Executive also acknowledges that
the Company’s Business (as defined in Section 14(b)(1) below) is conducted
worldwide (the “Territory”), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers. The provisions of this Section 14 shall survive the termination of
the Executive’s employment hereunder for the time periods specified below.

(b)The Executive hereby agrees and covenants that he shall not without the prior
written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than (i) as a holder of less than two (2%)
percent of the outstanding securities of a company whose shares are traded on
any national securities exchange or (ii) as a limited partner, passive minority
interest holder in a venture capital fund, private equity fund or similar
investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that the Executive shall be precluded from serving as an operating partner,
general partner, manager or governing board designee with respect to such
portfolio companies), or whether on the Executive's own behalf or on behalf of
any other person or entity or otherwise howsoever, during the Term and
thereafter to the extent described below, within the Territory:

(1)Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Company, as defined in the next sentence.  For purposes hereof, the Company’s
Business shall mean the electronics distribution business as well as any future
related or unrelated industries or segments in which the Company may engage or
operate in the future.

(2)Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement, for the purpose
of competing with the Business of the Company;

(3)Attempt in any manner to solicit or accept from any customer of the Company,
with whom Executive had significant contact during Executive’s employment by the
Company (whether under this Agreement or otherwise), business of the kind or
competitive with the business done by the Company with such customer or to
persuade or attempt to persuade any such customer to cease to do business or to
reduce the amount of business which such customer has customarily done or might
do with the Company, or if

9

--------------------------------------------------------------------------------

 

any such customer elects to move its business to a person other than the
Company, provide any services of the kind or competitive with the business of
the Company for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person for the purpose of
competing with the Business of the Company; or

(4)Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company for the purpose of competing with the Business of the Company.  

With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 14(b) shall continue during the Term and
for a period of one (1) year thereafter.

15.Section 409A.

The provisions of this Agreement are intended to comply with or are exempt from
Section 409A of the Code (“Section 409A”) and the related Treasury Regulations
and shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A.  The Company and the Executive agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions necessary, appropriate or desirable to avoid imposition
of any additional tax under Section 409A or income recognition prior to actual
payment to the Executive under this Agreement.

It is intended that any expense reimbursement made under this Agreement shall be
exempt from Section 409A.  Notwithstanding the foregoing, if any expense
reimbursement made under this Agreement shall be determined to be “deferred
compensation” subject to Section 409A (“Deferred Compensation”), then (a) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (provided that this clause (b) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect) and (c) such payments shall
be made on or before the last day of the taxable year following the taxable year
in which the expense was incurred.

With respect to the time of payments of any amount under this Agreement that is
Deferred Compensation, references in the Agreement to “termination of
employment” and substantially similar phrases, including a termination of
employment due to the Executive’s Disability, shall mean “Separation from
Service” from the Company within the meaning of Section 409A (determined after
applying the presumptions set forth in Treasury Regulation Section
1.409A-1(h)(1)).  Each installment payable hereunder shall constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b), including
Treasury Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made
within the terms of the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) is intended

10

--------------------------------------------------------------------------------

 

to meet the “short-term deferral” rule.  Each other payment is intended to be a
payment upon an involuntary termination from service and payable pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii), et. seq., to the maximum extent
permitted by that regulation, with any amount that is not exempt from Code
Section 409A being subject to Code Section 409A.

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then only that portion of the severance and benefits
payable to the Executive pursuant to this Agreement, if any, and any other
severance payments or separation benefits which may be considered Deferred
Compensation (together, the “Deferred Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following the Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. Any portion of the Deferred Separation Benefits in
excess of the Section 409A Limit otherwise due to the Executive on or within the
six (6) month period following the Executive’s termination will accrue during
such six (6) month period and will become payable in one lump sum cash payment
on the date six (6) months and one (1) day following the date of the Executive’s
termination of employment.  All subsequent Deferred Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Executive dies following termination but prior to the six (6) month anniversary
of the Executive’s termination date, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of the Executive’s death and all other Deferred
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

For purposes of this Agreement, “Section 409A Limit” shall mean a sum equal to
(x) the amounts payable within the terms of the “short-term deferral” rule under
Treasury Regulation Section 1.409A-1(b)(4) plus (y) the amount payable as
“separation pay due to involuntary separation from service” under Treasury
Regulation Section 1.409A-1(b)(9)(iii) equal to the lesser of two (2) times: (i)
the Executive’s annualized compensation from the Company based upon his annual
rate of pay during the Executive’s taxable year preceding his taxable year when
his employment terminated, as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1); and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated.      

16.Miscellaneous.

(a)Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.

(b)During the term of this Agreement, the Company (i) shall indemnify and hold
harmless the Executive and his heirs and representatives to the maximum extent
provided by the laws of the State of Delaware and by Company’s bylaws and (ii)
shall cover the Executive under

11

--------------------------------------------------------------------------------

 

the Company’s directors’ and officers’ liability insurance on the same basis as
it covers other senior executive officers and directors of the Company.

(c)This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. If any provision of this Agreement, or the application thereof,
shall for any reason and to any extent be invalid or unenforceable, then the
remainder of this Agreement and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto.  The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that shall achieve, to the extent possible, the economic, business and other
purposes of the void or unenforceable provision. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

(d)This Agreement shall inure to the benefit of, be binding upon and enforceable
against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

(e)The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

(f)All notices, requests, demands and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered, sent by registered or certified mail, return
receipt requested, postage prepaid, or by reputable national overnight delivery
service (e.g., Federal Express) for overnight delivery to the party at the
address set forth in the preamble to this Agreement, or to such other address as
either party may hereafter give the other party notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.

(g)This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, and each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and state
courts located in the State of New York, County of New York, for any disputes
arising out of this Agreement, or the Executive’s employment with the
Company.  The prevailing party in any dispute arising out of this Agreement
shall be entitled to his or its reasonable attorney’s fees and costs.

(h)This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

(i)The Executive represents and warrants to the Company, that he has the
full  power and authority to enter into this Agreement and to perform his
obligations hereunder and

12

--------------------------------------------------------------------------------

 

that the execution and delivery of this Agreement and the performance of his
obligations hereunder will not conflict with any agreement to which the
Executive is a party.

(j)The Company represents and warrants to the Executive that it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.

(k)This Agreement contains the entire agreement and supersedes all prior
agreements and understandings, oral or written, between the parties hereto with
respect to the subject matter hereof, including, without limitation, that
certain Consulting Agreement between Executive and the Company’s subsidiary
Cooltech Holding Corp., dated September 13, 2017. This Agreement may not be
changed orally, but only by an agreement in writing signed by the party against
whom any waiver, change, amendment, modification or discharge is sought.

 

[Signature page follows immediately]




13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

 

 

INFOSONICS CORPORATION

By: /s/  Vernon A. LoForti

Name:  Vernon A. LoForti

Title:Vice President

 

 

 

MAURICIO DIAZ

Executive:   /s/  Mauricio Diaz

 

 

 

 

14